TRIMBLE, District Judge.
Findings of Fact.
1. The plaintiffs are trustees for Monticello Cotton Mills Company, Dissolved, and as such are authorized to maintain this action on behalf of that company.
2. On October 1, 1945, the company sold its fixed assets, goods in process and supplies to another corporation, and thereafter ceased to manufacture cotton cloth.
3. After the sale the company continued in existence for the purpose of winding up its affairs until April 30, 1946, when its charter was surrendered voluntarily.
*5444. The period of time taken for winding up the affairs of the company was reasonable and not excessive.
5. During the period of January 1, 1946, to April 30, 1946, the company was engaged in an orderly, necessary and expeditious liquidation of its affairs.
6. The assessment complained of was illegal and erroneous.
Conclusions of Law.
1. The court has jurisdiction of both the parties and the cause of action.
2. Plaintiffs are entitled to judgment in the amount of $3,051.56, together with interest thereon at the rate of six per cent per annum from August 16, 1946, until paid.